DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to filling of the application on August 9, 2021. 2017.  Claims 1-20 are pending. 
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
Claims 1-8,13-18,20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yeh (2013/0026511) taken with Cunningham (5,573,975).  
Re-claim 1, Yeh teaches (at Figs 7A-7K,8A-8K; paragraphs 44-66; Figs 1-8, paragraphs18-43)  a method for manufacturing a light-emitting device, comprising: providing a first substrate (SB1 in Fig 1B; SUB1 in Fig 7D) and a second substrate (SB1’ in Fig 1E); forming a first semiconductor stack (100 in Fig 1B) on the first substrate, the semiconductor stack comprising a first first conductive type semiconductor layer 210c (Fig 7D, para 44; and Fig 8A-8K, paragraphs 56-66) a light-emitting layer 210b (Fig 7D, para 44;  Figs 8A-8E) on the first first conductive type semiconductor layer, and a first second conductive type semiconductor layer 210a (Figs 7D, para 44; Figs 8A-8E, paragraphs 56-66) on the light-emitting layer, wherein the semiconductor stack comprises a plurality of blocks of semiconductor stack separated from each other, and wherein the plurality of blocks of semiconductor stack comprise a first block of semiconductor stack and a second block of semiconductor stack (Figs 7D, 8E,1-6);  forming a second semiconductor stack (100’ in Fig 1E) on the second substrate SUB’, the second semiconductor stack comprising a second first conductive type semiconductor layer 210c (Fig 7D, para 44; and Fig 8A-8K, paragraphs 56-66), and a second second conductive type semiconductor layer 210a (Figs 7D, para 44; Figs 8A-8E, paragraphs 56-66) on a second light-emitting layer 210b (Fig 7D, para 44;  Figs 8A-8E),  wherein the second semiconductor stack comprises a second plurality of blocks of semiconductor stack separated from each other, and wherein the second plurality of blocks of semiconductor stack comprise a second block of semiconductor stack (Figs 7D, 8E,1-6);  performing a separating step to separate the first block of semiconductor stack from the first substrate (as shown in Fig 1D for separation), and separate the second block of semiconductor stack from the second substrate (as shown in Fig 1G for separation); providing a permanent substrate (SUB2 in Figs 1C-1G; Figs 7G-7K; SUB3 in 8H-8K) comprising a first surface, a second surface;  bonding the first block of semiconductor stack and the second block of semiconductor stack to the permanent substrate SUB2 (Fig 1Gl; paragraphs 44-66; Figs 7 and 8);  wherein the first block of semiconductor stack and the second block of semiconductor stack are configured to emit a same color light (Figs 1J-1K,2-4 for plurality of stacks having same color light; para 31-35).  Re-claim 4, further comprising: forming a first sacrificial layer (120 in Figs 7D-7K, paragraphs 45-47,61; P in Fig 8G; para 63) on the third block of semiconductor stack; providing a first temporary substrate (SUB2; Figs 7G-7K; SUB2 in 8G-8K; paragraphs 44-66); bonding the temporary substrate and the first sacrificial layer; and separating the third block of semiconductor stack from the first substrate (Figs 7G-7K;8G-8K).  Re-claim 5, further comprising: bonding the first substrate and the permanent substrate (SUB2; Figs 7G-7I; SUB3 in 8H-8I, paragraphs 44-66) with alignment so that the first block of semiconductor stack is bonded to the permanent surface; and separating the first block of semiconductor stack from the first substrate. Re-claim 6, further comprising: forming a second sacrificial layer (120’ in Figs 1E, 7D-7K, paragraphs 45-47,61; P in Fig 8G; para 63) on the second block of semiconductor stack; providing a second temporary substrate (SUB2; Figs 7G-7K; SUB2 in 8G-8K; paragraphs 44-66); bonding the second temporary substrate and the second sacrificial layer; and separating the second block of semiconductor stack from the second substrate (Figs 7G-7K;8G-8K).  Re-claim 7, further comprising: bonding the second substrate and the permanent substrate (SUB2; Figs 7G-7I; SUB3 in 8H-8I, paragraphs 44-66) with alignment so that the second block of semiconductor stack is bonded to the permanent surface; and separating the second block of semiconductor stack from the second substrate.   Re-claim 8, wherein the second surface and the first surface are non-coplanar (Figs 1E-1F; 1I; 8H-8K).  Re-claim 13,  further comprising forming a metal line (COM in Fig 7I; paragraph 54) between one of the first block of semiconductor stack and the second block of semiconductor stack which is bonded to form an electrical connection. Re-claim 14, wherein the first block of semiconductor stack and the second block of semiconductor stack are electrically connected to each other in series or in parallel (as shown in Figs 1J-1K and 2-4 for connection of the stacks).  Re-claim 15, classifying the first plurality of blocks of semiconductor stacks into different groups, namely, a typical bin group, a low bin group, and a high bin group based on an optical characteristic value or a characteristic electrical of all blocks of semiconductor stack, wherein the optical characteristic value or the electrical characteristic value in the high bin group is greater than that in the typical bin group, and the optical characteristic value or the electrical characteristic value in the typical bin group is greater than that in the low bin group since the classified groups of the blocks having different optical/electrical characteristics among them (Figs 2-3;1-8; paragraphs 3,4,18;3-66), wherein  the third block of semiconductor stack is separated from the first substrate, and one of the first block of semiconductor stack and the second block of semiconductor stack which is bonded is selected from one of the high bin group and the low bin group, and the third block of semiconductor stack is selected from the other (Figs 2-3;1-8; paragraphs 3,4,18;3-66); and wherein the third block of semiconductor stack is separated from the first substrate, and one of the first block of semiconductor stack and the second block of semiconductor stack which is bonded and the third block of semiconductor stack is selected from another group, e.g. the typical bin group (Figs 2-3;1-8; paragraphs 3,4,18;3-66).  Re-claim 16, wherein the first block of semiconductor stack is bonded to the permanent surface with a first bonding layer (e.g. B” in Figs 7H-7I, Fig 8I; paragraphs 44-66), and the second block of semiconductor stack is bonded to the permanent surface with a second bonding layer (e.g. B’ in Fig 7H), and wherein the first bonding layer (B”) and the second bonding layer (B’) have different thicknesses.  Re-claim 17, wherein as shown in Figures 2, 3 and 4, the blocks are rearranged so as a distance between one of the first block of semiconductor stack and the second block of semiconductor stack which is bonded to the permanent substrate and the third block of semiconductor stack on the permanent substrate is different from a distance between one of the first block of semiconductor stack and the second block of semiconductor stack which is bonded to the permanent substrate.  Re-claim 18, wherein the first block of semiconductor stack is bonded to the first surface of the permanent substrate SUB2, and the second block of semiconductor stack is bonded to the second surface of the permanent substrate SUB2 (Fig 1G,7A-8K).  Re-claim 20, further comprising forming dielectric layers (IN in Fig 1J-1K; para31) on sidewalls of the first block of semiconductor stack 110 and the second block of semiconductor stack 110’.
Re-claims 1-3:   Yeh already teaches (at paragraph 18+) the first block having different characteristics from the second block, but lacks mentioning values of these differences. 
However, Cunningham teaches (at col 8, lines 40-64; Fig 3; col 5, line 35 to col 6, line 41; col 1, lines 44-50) for having different wavelength greater than 1 nm, and thereby having different luminous intensity (col 4, lines 42-54; Figs 1-4 for percent of reflectivity), and thereby having different electrical characteristic value. Tischler ‘114 teaches (cols 1-95) the LEDs having different wavelengths (col 2), having different luminous intensity of 10%  (col 8,line 38 to col 9), and having different forward voltages (col 23, lie 39 to col 4; col 6, lines 38-42).   
The subject matter as a whole would have been obvious to one or ordinary skill in the art at the time the invention was made to select the portion of the prior art's range of values of differences including wavelength, voltage, intensity of the LED, as taught by Tischler and Cunningham, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934). Furthermore, it has been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1980).  

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yeh (2013/0026511) and Cunningham (5,573,975), as applied to claims 1-8,13-18,20 above, and further of Chuang et al (8,072,063) and Kuo (2010/0237379).
Yeh and Cunningham teach the method for manufacturing a light-emitting device, as applied to claims 1-8,13-18,20 above, and fully repeated herein.
	Re-claim 9;  Yeh already teaches the permanent substrate having the first surface and the second surface, but lacks having the surfaces in non-coplanar by lithography and etching (claim 10). 
	However, Chuang teaches (Figs 1-2,6D; col 2, line 35 to col 4, line 67) providing the permanent substrate having the first and second surfaces in non-coplanar.  Kuo teaches (at  by lithographically etching the substrate (at Figs 2F,2E, paragraph 24) providing the permanent substrate 100 having the first and second surfaces in non-coplanar by lithographically etching to form recess 124 in the substrate 100 (paragraph 24; Fig 2F).
The subject matter as a whole would have been obvious to one or ordinary skill in the art at the time the invention was made to form the permanent substrate of Yeh by providing the permanent substrate having the first and second surfaces in non-coplanar by lithographically etching, as taught by Chuang and Kuo, because of the desirability to arrange the blocks of LED in the recess and on the substrate so as to reflect light from the LEDs to a desired direction.

Claims 10-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yeh (2013/0026511) and Cunningham (5,573,975), as applied to claims 1-8,13-18,20 above, and further of Tischler (8,384,114) and Negley (8,337,071).
Yeh and Cunningham teach the method for manufacturing a light-emitting device, as applied to claims 1-8,13-18,20 above, and fully repeated herein, wherein colored light of the first blocks is different from that of the second blocks (paragraph 18); Re-claim 11, Yeh teaches wherein one of the first block of semiconductor stack is bonded to the permanent substrate comes from the first region (SUB2; Figs 7G-7I; SUB2, SUB3 in 8H-8I, paragraphs 44-66; Figs 1-6; paragraphs 23-43).
	Re-claims 10-12:  Yeh already teaches connecting the LED blocks, but lacks arranging the blocks in first region of circle and a second region of annular shape surrounding the first region; and re-claims 19-20 for different distance between the blocks  (smaller distance in claim 20).
However, Tischler ‘114 teaches (at col 9, lines 42-54) connecting the LED blocks in either series or parallel, wherein the LEDs having different wavelengths (col 2), having different luminous intensity of 10%  (col 8,line 38 to col 9), and having different forward voltages (col 23, lie 39 to col 4; col 6, lines 38-42) are resulting from statistic and measurement of different values (Figs 1-5 for charts; co 14, line 50 to col 27; col 1-11).   Negley teaches (at col 7, line 55 to col 8; Fig 13) connecting the LED blocks either in series and parallel, wherein the plurality of blocks of semiconductor stack are classified into being in a first region or a second region, and the first region is substantially a circle (inner ring of LED blocks, Figs 2,4; col 10, lines 19-67), and the second region is substantially an annular shape (outer annular shape of LED blocks) surrounding the first region (Figs 2,4, lines 19-67); wherein obtaining a predetermined value for a radius of the first region through statistics and optimization from the different results of the measurement of optical/electrical characteristics including luminous intensity and wavelength (col 6, lines 25-50 to cols 7-11), wherein the blocks are arranged so as a distance between one of the first block of semiconductor stack and the second block of semiconductor stack which is bonded to the permanent substrate and the third block of semiconductor stack on the permanent substrate is smaller than (thus different from; re further claims 19-20) a distance between one of the first block of semiconductor stack and the second block of semiconductor stack which is bonded to the permanent substrate and the third block of semiconductor stack on the first substrate
The subject matter as a whole would have been obvious to one or ordinary skill in the art at the time the invention was made to form the permanent substrate of Yeh by employing the teachings of Tischler and Negley to arrange the LED blocks in series, parallel, or in the annular shape, with different distances (or smaller) between the blocks, as taught by Yeh and Negley.  This is because of the desirability to form and design the LED device operated in a mode having improved efficiency, driving the LED devices at higher current in order to generate more lights having a maximum luminous efficiency, and to enhance brightness and display quality, and wherein measurement is necessary performed in order to determine the electrical characteristics of the semiconductor stacks.

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yeh (2013/0026511) and Cunningham (5,573,975), as applied to claims 1-8,13-18,20 above, and further of  Lee (2009/0001392).
Yeh and Cunningham teach the method for manufacturing a light-emitting device, as applied to claims 1-8,13-18,20 above, and fully repeated herein.
	Re-claim 19;  Yeh already teaches the first block of semiconductor stack and the second block of semiconductor stacks, but does not mention different size in top view. 
	However, Lee teaches (at Figs 1-2) the light emitting device having the first block of semiconductor stack 113 and the second block of semiconductor stack 123 having different sizes in top view.
The subject matter as a whole would have been obvious to one or ordinary skill in the art at the time the invention was made to form the light emitting device of Yeh by employing the first block of semiconductor stack and the second block of semiconductor stacks having different sizes in top view, as taught by Lee.  This is because of the desirability to form the light emitting device having different characteristics and a range of brightness intensity based on the size of the semiconductor stacks.  
				****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822